Citation Nr: 1421462	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for myocardial infarction status post bypass surgery, to include coronary artery disease.


REPRESENTATION

Veteran represented by:	Larry Stokes, Attorney


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 1998.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for myocardial infarction status post bypass surgery, to include coronary artery disease.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  All documents in the Virtual VA are either duplicative of the VBMS documents or are not pertinent to the present appeal.


FINDING OF FACT

In August 2013, the RO granted service connection for myocardial infarction status post bypass surgery, to include coronary artery disease.


CONCLUSION OF LAW

The benefit sought on appeal has been granted; there is no allegation of error of fact or law concerning that issue.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The January 2010 rating decision denied entitlement to service for myocardial infarction status post bypass surgery, to include coronary artery disease.  The Veteran appealed the decision and the claim was certified to the Board in June 2013.  In August 2013, while the appeal was pending, the RO granted service connection for myocardial infarction status post bypass surgery, to include coronary artery disease.  Because the Veteran's claim was granted by the August 2013 rating decision, there is effectively no longer any allegation of error of fact or law concerning that issue and there remains no case or controversy.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to service connection for myocardial infarction status post bypass surgery, to include coronary artery disease.


ORDER

The appeal of the issue of entitlement to service connection for myocardial infarction status post bypass surgery, to include coronary artery disease is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


